OFFICE      OF   TNE   AlTORNEY          GENERAL        OF   TEXAS

                                           AUSTIN


y$+”




       *ear Slrr                ovmon      NO. o-w7                                      -




                                                               in the disputed




            effect dslded          t&t      tua     dLtputed area vee         AOt   In
            Oalnes     County     but vaa     in Yoakum County.
                         We     queatlon      haa    wlaen     89   to   whather
            thle     dlaputsd~arwa
                               is still in the Seminole Co860A
            School Disrrlet; vhether ouch
                                        - diotrrat can. exercise
                                                        ~~.~
                                                           ~L.~~-.
Honorable H. Ql. ~oopes - page 2


      taxea collaated on said area for school purpoaea
      we to be paid OYOC to tha Seminole distriot.

               “The county sohool Board s8k$dt~~oA
      vhich I gava verkrlly aa rollovaa
      school diatrfata    aan only be set  up by the Com-
      w66iOZieZV COUPt Or the COU!dyamUXIghthsy         OtiUI
      later be aubdivlded by th6 County Board. Th6t a
      Comnlaaionera Court dan otiy met pi dlatrlcta
      vithln the county, hrlrfngno $lrlsdlction vhat-
      ever outside of it6 bound6rlea. That the erred
      or the holding of the Supreme court Ln the above
      mentionad c6ae vaa that the strip     had neveb been
      n part or 06fnea County. That therefore      the
      ColrPnia8ioneraCourt of Oafaaea County, nor fhe
      School Board 0r ssLd County    have never exerolaed
      leg61 authority over arid atpip     of dibputad area
      6lthough they heve exerei6ed actual authoclty
      tot aah       purpoae6.

                “I     have   further  advised  oup i3oard that
      the only vsg t&t           atrip coiald legally be lncor-
      pamted    ia t&e s6tiole             dlatrint     vould   be for a   I
      COUUty line   di6tt'fCt           tO b0     6Ot Up thl'Otlgh the
      COLIOUrMnt  :IW6OiUtiOM             Of    th6  8ChOOi b&&5      Or
      bath poakum 6ud Qalne6 Couatlea, vhich action hse
      never been taken;

               baaed upon the above I advised  them that
      the disputed strip la vlthin tM aoILp3opschool
      WWI Or YOLkup COUntp &5d undar the YUWWVi6iOn
      anil control of the Yoakam County Hoard. Further
      that all taxes peld over to the 3atPinol.edlatrict,
      2.n vlev or the recant hold-   of the Suprezzm Court,
      Were illegally paid and could probably be M-
      covered il the proper aation ia braught.

              WI6 SahOOl gosrcia 0r both 04untiea   b6ve
      met. They wish your department to either cotilrm
      my oplnlon or to correct It nnd that they ~111
      abide by yoour decision vlthout further prOC6edl5g6.

                ?ie vi11 apgreclate               your consfderntloa
      ancl opl5105.'
Bonorsble Ii. M. Hooper - Pete         3


            We aloo acknovleclge receipt of your favor date4
Gctober 6, 1942. fron vhIch ve quote In -art aa follovsr

                "Thin letter      Is to furthor   rdvfre   you   that
           the territot'y lnvolvod in t& 8cbo0l di8trlot  diSQUtS
           liar, acoordIng to th8 dealalon oi the Suprew Court
           of Tsxu in the a880 Of YoskUm & Terry C,oUntIer va.
           CWnem countr, vholly vlthfn   yonkum county and 1s
           north of the Harri8 lbw a8 set out in such dea1810n.R

             We have read the opinion of the Supreme Court In the
anEa Of O&tine8 COUnty v. Yaakum and T4W-y COUIitie8, r8pOrted
In 163 S. W. (2) 393, hdvanoe Sheet, The effect of th18 de-
olrlon, 88 ve interprrt ft in aonneotloq vith the information
contaInPod Ln your letter dnted October 0, 1942, froa~ vhlch ve
!aaVU quoted in part, I8 t0 Qlaoe the 8trIQ Of land In qUelrtIoI&
in Yoakum county. Rovever, It app@mrr that it had not been      .
deffnItO1~ determined vhsther thI8 8tFIQ Of kkd vae in OaiXiO8
County or In Yoakum County prior to the opinion of the Supream
Court ln the above 0888. The f3RinOS COlUlty 8ChOO1 4bUthOritiO8,
bellaviq   mid area to bo in @insa County, included It In the
SSISfnO1e COrnoKInSchool Di8tl'ict of eaid OOUnty and &88e88Od
end colleoted 8ChoOl taxes thereon SOP a number 0s year8.
ThsrefOre, In Including 8nId area In th8 8eId ~emImle com~n
school Di8triCt Of Qel&e8 COW&y, Oha 8otlod authoriticr Of 88Id
COUUt7, v8 think,   Yore aCting  UXId8r aOlOr Of lt%V, and it 18 our
oglnlon that tho exsraime    or authority by the SchooL Board of
O~lnes County over satd area cannot be asid to be illegal.

               Ym sag In your letter of dnto September     14. 1342,
reqmethg     nn opinion from rhls department, that you have
V8rbtlll7 EdVISed the CO&lIltySCtloOl board that OomOP 8ChOO1
diutrCct8  cam otiy   be 8f3tup by the Cos!mtr8ionsrr1   Court of the
county zilthough tSey cm later      be subdivided by the County
-8fct arpd that   a COlEMhS1OIi8l'8' COUl't OS= Ofiy 8Ot UQ dietlriQt8
vlthln the county bav1n.g no jurisdiction outsld8 of It8 boundJ-
rles.

             The nuthoritg to estrbllsh school districta roets’~
In tse Ccuntp school mrtees.     Article 2&l,  Rcrleed civil
Statutes. This statute          not authorize the estnblf.shuent of 1
                               Vouki


school L:lstrlct to Include territorp  vlt%n  wo or ~1~8 countlea.
Sovever , county line comon ~clzool Sistrbts my be crceted
to embrace te?r‘Ftory vlthin tvo or more co~iltles               In the manner
prescribed by Article   27k3, 3sviaed Civil :tatutt(fa,                 VIth th8
Honorable R. H. Roopor - Pago 4



rights.   QOVW8   and   QriVilego8   8st    out in Article 2744 of 88id
atztutes.

              TherOfO~0, irOE Vhat VO haV0 8aId, it i8 0~
oQInIont   (1) Phrt th@ 8triQ Of land Ia quoetloa 18 vlthla
            8ohOO1 arM Or YOahra CountJ~ (2) t&It
th0 COpllulLl                                       the 8ChoO1
taxe8 that have beea oollootmd in 8aId area and paid over to
the SsmfnOl* Cmmoa Sahool Di8triCt Ye?8 sot illegally collootod
and mid; and (3) the SOha     BO4Wd8 Of the COUlltfe8 Of'Yoakum
cnc?(%iat?8 can establf8h 8 county 11~ Gommon 8ohool district
80 aa to laolude the arm fn quaatlon therein by proceeding
In accordaaue vith tho provi8lons of said mticle 2743,
Bovissd Civil Statutes.

                                                youra V8ry truly

                                           hTl'ORXi3YQEZERN,0FTFX4S


                                                        , ’
                                           BY            E. P. Prlae
                                                           A88i8tUt
E?P: ST
&